Citation Nr: 0628905	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral fungal 
condition of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1945 to 
October 1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied 
service connection for a bilateral fungal condition of the 
feet and for a back condition.  The veteran filed a notice of 
disagreement (NOD) in September 2003 and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.  In his February 2004 
VA Form 9, the veteran withdrew from his claim for service 
connection for a claimed back condition.

In August 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for service connection for a bilateral 
fungal condition of the feet has been accomplished.

2.  There is no competent evidence establishing that the 
veteran currently has, or ever has had, a chronic fungal 
condition of the feet associated with his military service.






CONCLUSION OF LAW

The criteria for service connection for a bilateral fungal 
condition of the feet are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a bilateral fungal condition of the feet, has 
been accomplished.

In a January 2003 pre-rating notice letter, the RO notified 
the veteran and his representative of what the evidence 
needed to show to establish entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed to establish 
each element.  Thereafter, they were afforded opportunities 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is required to make reasonable 
efforts to obtain relevant records to support his claim, such 
as service medical records, medical records from the 
military.  The RO specifically requested that the veteran 
complete and return the VA Form 21-4142 for R. Cupelo, M.D., 
and asked the veteran to identify and provide the necessary 
releases for any other medical providers from whom he wished 
VA to obtain evidence for consideration.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
identified private treatment providers as potential sources 
of post- service evidence.  As such, the Board finds that the 
veteran has, essentially, been put on notice to provide any 
evidence in his possession that pertains to the claim. 
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in the matter now before the Board, the 
document meeting the VCAA's notice requirements was furnished 
to the veteran before the June 2003 rating action on appeal.  
Therefore, Pelegrini's timing of the notice requirement is 
met.

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's status is not in question.  
While the RO has not provided notice to the appellant 
regarding the degree of disability or the effective date 
pertaining to the disability, on these facts such omission is 
harmless.  Id.  However, as the Board's decision herein 
denies the appellant's claim for service connection, no 
disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the matter herein decided has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, service 
medical records, medical records from the VA Medical Center 
(VAMC) in Albany, New York, and private medical records from 
R. Cupelo,. M.D., have been associated with the claims file.  
Records from some identified sources of treatment have not 
been obtained.  While the veteran contends that he was 
treated by several physicians after discharge from the Navy, 
he also has stated that those physicians are now deceased 
(see February 2004 substantive appeal); hence, no further 
development in this regard is warranted.  The veteran also 
noted that he had received treatment from Foot Specialists of 
Central New York, PC, from 1988 to 1990; however, a March 
2003 response from that facility indicated that the veteran 
was not a patient.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
Board also finds that there is no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim on appeal. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a bilateral fungal condition of the feet.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the veteran claims service connection for a 
bilateral fungal condition of the feet that he asserts was 
treated, during service, in 1947.  He contends that the 
bilateral fungal condition of the feet has been chronic 
throughout his life.  

The Board notes, however, that service medical records are 
silent as to complaints, findings, or diagnoses relating to 
the claimed bilateral fungal condition of the feet.  An 
August 1945 enlistment physical examination record, December 
1946 report of physical examination, and October 1948 
separation medical history report, all reflect findings of 
normal skin, hair, glands and feet.

Even if the veteran were to accept, as credible, the 
veteran's assertions of in-service treatment for the claimed 
fungus (with salve and the use of white socks), there is no 
medical evidence to support the existence of a chronic 
condition in service.  Moreover, available post-service 
medical records document no evaluation or treatment or for a 
fungal infection of the feet-much less a chronic fugal foot 
condition that is associated with the veteran's military 
service.  

Records obtained from the Albany VAMC, dated in April 2000, 
reflect recorded information from the veteran and nurses' 
comments associated with an apparent health screening; these 
records include a notation that the veteran came in to 
establish himself in the VA system and to see what benefits 
are available for possible use in the future.  While a 
learning needs assessment included a reference to "foot 
care", among other topics, these records include no 
reference to any specific foot problems-to include the 
claimed chronic fungal infection.  Records also reflect that 
no other data on the veteran is available.  

Treatment records from Dr. Cupelo, dated from September 2002 
to March 2003, also reflect no treatment and/or evaluation 
for a chronic fungal infection of the feet.  An undated 
health problem list includes a notation to dyshydrotic 
eczema, without more.  The report of a September 2002 
comprehensive patient examination includes the examiner's 
notation that the veteran then denied a skin rash, and 
examination revealed no findings pertinent to the skin or 
feet.  Subsequent treatment records pertain to other 
conditions and complaints, but include no reference to foot 
or skin problems.  

As indicated above, no other post-service medical records are 
available.  In short, then, the claims file includes no 
competent and persuasive evidence to support the claim for 
service connection, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.

Congress has specifically limited entitlement to service 
connection for in-service disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has the 
disability for which service connection is sought (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board also points out that the veteran's assertions have 
been considered, but provide no basis for allowance of the 
claim.  There is no question that the veteran is competent to 
describe his symptoms and experiences.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
disposition of the claim on appeal turns on medical matters 
of diagnosis and causation, which are within the province of 
trained medical professionals.  See, e.g., Jones v. Brown, 7 
Vet. App. 134, 137 (1993).  Here, the veteran, a layperson, 
is not shown to have the appropriate medical training and 
expertise to competently render a probative (persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The Board 
emphasizes that medical evidence is needed to support a claim 
for service connection; hence, the veteran cannot support his 
claim on the basis of his assertions, alone.  

Under these circumstances, the Board concludes that the claim 
for service connection for a bilateral fungal condition of 
the feet must be denied.  In the absence of any competent 
evidence to support the claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral fungal condition of the 
feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


